Pope, Presiding Judge,
concurring specially.
I concur specially in Division 2. While ultimately the trial court’s denial of the motion to suppress was incorrect and I agree that reversal is necessary, my rationale for arriving at this conclusion differs from that of the majority.
Officer Borgen testified that he stopped the vehicle because he thought B. C. G. had violated OCGA § 40-8-79, which prohibits a driver from allowing a person under the age of 18 to ride as a passenger in the uncovered bed of a pickup truck on an interstate highway. Borgen testified that he thought the two people in the back of the pickup truck were under the age of sixteen and stopped the vehicle. Borgen testified that his understanding of the law “is that anybody under the age of 16 cannot ride in any type of pickup truck whether it’s covered or uncovered on the roads or highways of the state.” He stated that he obtained this information from a recently amended “cheat sheet” which had circulated around his office.
“A brief investigative stop of a vehicle by a law enforcement officer is considered reasonable it if is justified by some objective manifestation that the person stopped is, or is about to be, engaged in criminal activity.” State v. Armstrong, 223 Ga. App. 350 (477 SE2d 635) (1996). This Court has made clear that “[w]hether a citation is issued is of no consequence in determining the officer’s probable cause to stop the vehicle.” (Citation and punctuation omitted.) Allenbrand v. State, 217 Ga. App. 609, 610 (1) (458 SE2d 382) (1995). In State v. Armstrong, this Court emphasized that it was the totality of the circumstances which established whether specific, articulable suspicion existed. The court stated: “we have rejected the notion that the police officer must know with certainty that each element of a particular crime could be established.” (Citations and punctuation omitted.) Id. at 351-352. Thus, the fact that B. C. G. was not cited with a violation of OCGA § 40-8-79 is not determinative.
Nevertheless, the totality of the circumstances established that Officer Borgen did not have a reasonable, articulable suspicion when *7he stopped the truck. He testified that his sole reason for stopping the truck was his impression that OCGA § 40-8-79 was being violated. Nevertheless, Borgen’s understanding of OCGA § 40-8-79 was flawed in two ways which were potentially detrimental to B. C. G.: 1) he thought that the statute applied to all roads and highways; and 2) he thought the statute pertained to both covered and uncovered pickup trucks. Because of Borgen’s mistake of law, his articulable suspicion was unreasonable and the stop was invalid.
Decided October 27, 1998.
Chandler & Britt, Walter M. Britt, Deborah F. Weiss, for appellant.
Daniel J. Porter, District Attorney, Dawn H. Taylor, Assistant District Attorney, for appellee.